 



Exhibit 10.2
EXECUTION COPY
SENIOR SECURED CONVERTIBLE NOTE
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS
OF THIS NOTE, INCLUDING SECTIONS 3(c)(iii) AND 20(a) HEREOF. THE PRINCIPAL
AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON
CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF
PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.
Stinger Systems, Inc.
Senior Secured Convertible Note

      Issuance Date: August 3, 2007   Original Principal Amount: U.S. $3,000,000

          FOR VALUE RECEIVED, Stinger Systems, Inc., a Nevada corporation (the
“Company”), hereby promises to pay to the order of CASTLERIGG MASTER INVESTMENTS
LTD. or registered assigns (“Holder”) the amount set out above as the Original
Principal Amount (as reduced pursuant to the terms hereof pursuant to
redemption, conversion or otherwise, the “Principal”) when due, whether upon the
Maturity Date (as defined below), acceleration, redemption or otherwise (in each
case in accordance with the terms hereof) and to pay interest (“Interest”) on
any outstanding Principal at the applicable Interest Rate from the date set out
above as the Issuance Date (the “Issuance Date”) until the same becomes due and
payable, whether upon an Interest Date (as defined below) or the Maturity Date,
acceleration, conversion, redemption or otherwise (in each case in accordance
with the terms hereof). This Senior Secured Convertible Note (including all
Senior Secured Convertible Notes issued in exchange, transfer or replacement
hereof, this “Note”) is one of an issue of Senior Secured Convertible Notes
issued pursuant to the Securities Purchase Agreement on the Closing Date
(collectively, the “Notes” and such other Senior Secured Convertible Notes, the
“Other Notes”). Certain capitalized terms used herein are defined in Section 30.

 



--------------------------------------------------------------------------------



 



     (1) PAYMENTS OF PRINCIPAL. On the Maturity Date, the Company shall pay to
the Holder an amount in cash representing all outstanding Principal, accrued and
unpaid Interest and accrued and unpaid Late Charges, if any, on such Principal
and Interest. The “Maturity Date” shall be August 3, 2010, as may be extended at
the option of the Holder (i) in the event that, and for so long as, an Event of
Default (as defined in Section 4(a)) shall have occurred and be continuing on
the Maturity Date (as may be extended pursuant to this Section 1 or any event
shall have occurred and be continuing on the Maturity Date (as may be extended
pursuant to this Section 1 that with the passage of time and the failure to cure
would result in an Event of Default and (ii) through the date that is ten
(10) Business Days after the consummation of a Change of Control in the event
that a Change of Control is publicly announced or a Change of Control Notice (as
defined in Section 5(b)) is delivered prior to the Maturity Date. Other than as
specifically permitted by this Note, the Company may not prepay any portion of
the outstanding Principal, accrued and unpaid Interest or accrued and unpaid
Late Charges on Principal and Interest, if any.
     (2) INTEREST; INTEREST RATE. (a) Interest on this Note shall commence
accruing on the Issuance Date and shall be computed on the basis of a 360-day
year comprised of twelve (12) thirty (30) day months and shall be payable in
arrears for each Calendar Quarter on the first day of the succeeding Calendar
Quarter during the period beginning on the Issuance Date and ending on, and
including, the Maturity Date (each, an “Interest Date”) with the first Interest
Date being October 1, 2007. Interest shall be payable on each Interest Date, to
the record holder of this Note on the applicable Interest Date, in shares of
Common Stock (“Interest Shares”) so long as there has been no Equity Conditions
Failure; provided however, that the Company may, at its option following notice
to the Holder, pay Interest on any Interest Date in cash (“Cash Interest”) or in
a combination of Cash Interest and Interest Shares. The Company shall deliver a
written notice (each, an “Interest Election Notice”) to each holder of the Notes
on or prior to the Interest Notice Due Date (the date such notice is delivered
to all of the holders, the “Interest Notice Date”) which notice (1) either
(A) confirms that Interest to be paid on such Interest Date shall be paid
entirely in Interest Shares or (B) elects to pay Interest as Cash Interest or a
combination of Cash Interest and Interest Shares and specifies the amount of
Interest that shall be paid as Cash Interest and the amount of Interest, if any,
that shall be paid in Interest Shares and (2) certifies that there has been no
Equity Conditions Failure; provided, however, that the Company shall not be
entitled to pay any portion of Interest on an Interest Date in Interest Shares
in excess of the Holder Pro Rata Amount of the applicable Volume Limitation. If
any portion of Interest for a particular Interest Date shall be paid in Interest
Shares, then the Company shall pay to the Holder, in accordance with
Section 2(b), a number of shares of Common Stock equal to (x) the amount of
Interest payable on the applicable Interest Date in Interest Shares divided by
(y) the applicable Interest Conversion Price. Interest to be paid on an Interest
Date in Interest Shares shall be paid in a number of fully paid and
nonassessable shares of Common Stock (rounded to the nearest whole share). If
the Equity Conditions are not satisfied as of the Interest Notice Date, then
unless the Company has elected to pay such Interest in cash, the Interest Notice
shall indicate that unless the Holder waives the Equity Conditions, the Interest
shall be paid in cash. If the Equity Conditions were satisfied as of the
Interest Notice Date but the Equity Conditions are no longer satisfied at any
time prior to the Interest Date, the Company shall provide the Holder a
subsequent notice to that effect indicating that unless the Holder waives the
Equity Conditions, the Interest shall be paid in cash.

- 2 -



--------------------------------------------------------------------------------



 



          (b) When any Interest Shares are to be paid on an Interest Date, the
Company shall (i) (A) provided that the Company’s transfer agent (the “Transfer
Agent”) is participating in the Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program and such action is not prohibited by applicable law
or regulation or any applicable policy of DTC, credit such aggregate number of
Interest Shares to which the Holder shall be entitled to the Holder’s or its
designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system, or (B) if the foregoing shall not apply, issue and deliver on
the applicable Interest Date, to the address set forth in the register
maintained by the Company for such purpose pursuant to the Securities Purchase
Agreement or to such address as specified by the Holder in writing to the
Company at least two (2) Business Days prior to the applicable Interest Date, a
certificate, registered in the name of the Holder or its designee, for the
number of Interest Shares to which the Holder shall be entitled and (ii) with
respect to each Interest Date, pay to the Holder, in cash by wire transfer of
immediately available funds, the amount of any Cash Interest. Notwithstanding
the foregoing, the Company shall not be entitled to pay Interest in Interest
Shares and shall be required to pay such Interest in cash as Cash Interest on
the applicable Interest Date if, unless waived in writing by the Holder, there
has been an Equity Conditions Failure. If an Event of Default or Equity
Conditions Failure occurs during the Interest Measuring Period, then on the
Interest Date, at the Holder’s option, the Holder may require the Company to pay
all or any specified portion of the Interest due on the applicable Interest Date
as Cash Interest.
          (c) From and after the occurrence and during the continuance of an
Event of Default, the Interest Rate shall be increased to fifteen percent
(15.0%) per annum. In the event that such Event of Default is subsequently
cured, the adjustment referred to in the preceding sentence shall cease to be
effective as of the date of such cure; provided that the Interest as calculated
and unpaid at such increased rate during the continuance of such Event of
Default shall continue to apply to the extent relating to the days after the
occurrence of such Event of Default through and including the date of cure of
such Event of Default. The Company shall pay any and all taxes that may be
payable with respect to the issuance and delivery of Interest Shares.
     (3) CONVERSION OF NOTES. This Note shall be convertible into shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), on the
terms and conditions set forth in this Section 3.
          (a) Conversion Right. Subject to the provisions of Section 3(d), at
any time or times on or after the Issuance Date, the Holder shall be entitled to
convert any portion of the outstanding and unpaid Conversion Amount (as defined
below) into fully paid and nonassessable shares of Common Stock in accordance
with Section 3(c), at the Conversion Rate (as defined below). The Company shall
not issue any fraction of a share of Common Stock upon any conversion. If the
issuance would result in the issuance of a fraction of a share of Common Stock,
the Company shall round such fraction of a share of Common Stock up to the
nearest whole share. The Company shall pay any and all transfer, stamp and
similar taxes that may be payable with respect to the issuance and delivery of
Common Stock upon conversion of any Conversion Amount.

- 3 -



--------------------------------------------------------------------------------



 



          (b) Conversion Rate. The number of shares of Common Stock issuable
upon conversion of any Conversion Amount pursuant to Section 3(a) shall be
determined by dividing (x) such Conversion Amount by (y) the Conversion Price
(the “Conversion Rate”).
               (i) “Conversion Amount” means the sum of (A) the portion of the
Principal to be converted, redeemed or otherwise with respect to which this
determination is being made, (B) accrued and unpaid Interest with respect to
such Principal and (C) accrued and unpaid Late Charges with respect to such
Principal and Interest.
               (ii) “Conversion Price” means, as of any Conversion Date (as
defined below) or other date of determination, $0.6342, subject to adjustment as
provided herein.
          (c) Mechanics of Conversion.
               (i) Optional Conversion. To convert any Conversion Amount into
shares of Common Stock on any date (a “Conversion Date”), the Holder shall
(A) transmit by facsimile (or otherwise deliver), for receipt on or prior to
11:59 p.m., New York Time, on such date, a copy of an executed notice of
conversion in the form attached hereto as Exhibit I (the “Conversion Notice”) to
the Company and (B) if required by Section 3(c)(iii), surrender this Note to a
common carrier for delivery to the Company as soon as practicable on or
following such date (or an indemnification undertaking with respect to this Note
in the case of its loss, theft or destruction). On or before the first (1st)
Business Day following the date of receipt of a Conversion Notice, the Company
shall transmit by facsimile a confirmation (the “Conversion Confirmation”) of
receipt of such Conversion Notice to the Holder and the Company’s Transfer
Agent. On or before the (2nd) second Business Day following the date of receipt
of a Conversion Notice (the “Share Delivery Date”), the Company shall
(X) provided that the Transfer Agent is participating in the DTC Fast Automated
Securities Transfer Program, credit such aggregate number of shares of Common
Stock (including any Interest Shares) to which the Holder shall be entitled to
the Holder’s or its designee’s balance account with DTC through its Deposit
Withdrawal Agent Commission system or (Y) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver to the address as specified in the Conversion Notice, a certificate,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock (including any Interest Shares) to which the Holder shall be
entitled. If this Note is physically surrendered for conversion as required by
Section 3(c)(iii) and the outstanding Principal of this Note is greater than the
Principal portion of the Conversion Amount being converted, then the Company
shall as soon as practicable and in no event later than three (3) Business Days
after receipt of this Note and at its own expense, issue and deliver to the
holder a new Note (in accordance with Section 20(d)) representing the
outstanding Principal not converted. The Person or Persons entitled to receive
the shares of Common Stock issuable upon a conversion of this Note shall be
treated for all purposes as the record holder or holders of such shares of
Common Stock on the Conversion Date.
               (ii) Company’s Failure to Timely Convert. If the Company shall
fail to issue a certificate to the Holder or credit the Holder’s balance account
with DTC, as applicable, for the number of shares of Common Stock to which the
Holder is entitled upon conversion of any Conversion Amount on or prior to the
date which is three (3) Trading Days

- 4 -



--------------------------------------------------------------------------------



 



after the Conversion Date (a “Conversion Failure”), then (A) the Company shall
pay damages to the Holder for each Trading Day of such Conversion Failure in an
amount equal to 1.5% of the product of (I) the sum of the number of shares of
Common Stock not issued to the Holder on or prior to the Share Delivery Date and
to which the Holder is entitled, and (II) the Closing Sale Price of the Common
Stock on the Share Delivery Date and (B) the Holder, upon written notice to the
Company, may void its Conversion Notice with respect to, and retain or have
returned, as the case may be, any portion of this Note that has not been
converted pursuant to such Conversion Notice; provided that the voiding of a
Conversion Notice shall not affect the Company’s obligations to make any
payments which have accrued prior to the date of such notice pursuant to this
Section 3(c)(ii) or otherwise. In addition to the foregoing, if within three
(3) Trading Days after the Company’s receipt of the facsimile copy of a
Conversion Notice the Company shall fail to issue and deliver a certificate to
the Holder or credit the Holder’s balance account with DTC for the number of
shares of Common Stock to which the Holder is entitled upon such holder’s
conversion of any Conversion Amount, and if on or after such Trading Day the
Holder purchases (in an open market transaction or otherwise) Common Stock to
deliver in satisfaction of a sale by the Holder of Common Stock issuable upon
such conversion that the Holder anticipated receiving from the Company (a
“Buy-In”), then the Company shall, within three (3) Business Days after the
Holder’s request and in the Holder’s discretion, either (A) pay cash to the
Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions and other out of pocket expenses, if any) for the shares
of Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to issue and deliver such certificate or to credit the Holder’s
balance account with DTC for the number of shares of Common Stock to which the
Holder is entitled upon such Holder’s conversion of any Conversion Amount shall
terminate, or (B) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such Common Stock and pay cash to the
Holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (1) such number of shares of Common Stock, times (2) the Closing Bid
Price on the Conversion Date.
               (iii) Book-Entry. Notwithstanding anything to the contrary set
forth herein, upon conversion of any portion of this Note in accordance with the
terms hereof, the Holder shall not be required to physically surrender this Note
to the Company unless (A) the full Conversion Amount represented by this Note is
being converted or (B) the Holder has provided the Company with prior written
notice (which notice may be included in a Conversion Notice) requesting
reissuance of this Note upon physical surrender of this Note. The Holder and the
Company shall maintain records showing the Principal, Interest and Late Charges,
if any, converted and the dates of such conversions or shall use such other
method, reasonably satisfactory to the Holder and the Company, so as not to
require physical surrender of this Note upon conversion.
               (iv) Pro Rata Conversion; Disputes. In the event that the Company
receives a Conversion Notice from more than one holder of Notes for the same
Conversion Date and the Company can convert some, but not all, of such portions
of the Notes submitted for conversion, the Company, subject to Section 3(d),
shall convert from each holder of Notes electing to have Notes converted on such
date a pro rata amount of such holder’s portion of its Notes submitted for
conversion based on the principal amount of Notes submitted for conversion on
such date by such holder relative to the aggregate principal amount of all Notes
submitted for conversion on such date. In the event of a dispute as to the
number of shares of

- 5 -



--------------------------------------------------------------------------------



 



Common Stock issuable to the Holder in connection with a conversion of this
Note, the Company shall issue to the Holder the number of shares of Common Stock
not in dispute and resolve such dispute in accordance with Section 25.
          (d) Limitations on Conversions.
               (i) Beneficial Ownership. The Company shall not effect any
conversion of this Note, and the Holder of this Note shall not have the right to
convert any portion of this Note pursuant to Section 3(a), to the extent that
after giving effect to such conversion, the Holder (together with the Holder’s
affiliates) would beneficially own in excess of 4.99% (the “Maximum Percentage”)
of the number of shares of Common Stock outstanding immediately after giving
effect to such conversion. For purposes of the foregoing sentence, the number of
shares of Common Stock beneficially owned by the Holder and its affiliates shall
include the number of shares of Common Stock issuable upon conversion of this
Note with respect to which the determination of such sentence is being made, but
shall exclude the number of shares of Common Stock which would be issuable upon
(A) conversion of the remaining, nonconverted portion of this Note beneficially
owned by the Holder or any of its affiliates and (B) exercise or conversion of
the unexercised or nonconverted portion of any other securities of the Company
(including, without limitation, any Other Notes or warrants) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its affiliates. Except as set
forth in the preceding sentence, for purposes of this Section 3(d)(i),
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”). For purposes of
this Section 3(d)(i), in determining the number of outstanding shares of Common
Stock, the Holder may rely on the number of outstanding shares of Common Stock
as reflected in (x) the Company’s most recent Form 10-K, Form 10-Q, Form 8-K or
other public filing with the Securities Exchange Commission, as the case may be
(y) a more recent public announcement by the Company or (z) any other notice by
the Company or the Transfer Agent setting forth the number of shares of Common
Stock outstanding. For any reason at any time, upon the written or oral request
of the Holder, the Company shall within one (1) Business Day confirm orally and
in writing to the Holder the number of shares of Common Stock then outstanding.
In any case, the number of outstanding shares of Common Stock shall be
determined after giving effect to the conversion or exercise of securities of
the Company, including this Note, by the Holder or its affiliates since the date
as of which such number of outstanding shares of Common Stock was reported. By
written notice to the Company, the Holder may increase or decrease the Maximum
Percentage to any other percentage not in excess of 9.99% specified in such
notice; provided that (i) any such increase will not be effective until the
sixty-first (61st) day after such notice is delivered to the Company, and
(ii) any such increase or decrease will apply only to the Holder and not to any
other holder of Notes.
               (ii) Principal Market Regulation. The Company shall not be
obligated to issue any shares of Common Stock upon conversion of this Note if
the issuance of such shares of Common Stock would exceed the aggregate number of
shares of Common Stock which the Company may issue upon conversion or exercise,
as applicable, of the Notes and Warrants without breaching the Company’s
obligations under the rules or regulations of any applicable Eligible Market
(the “Exchange Cap”), except that such limitation shall not apply in the event
that the Company (A) obtains the approval of its stockholders as required by the

- 6 -



--------------------------------------------------------------------------------



 



applicable rules of such Eligible Market for issuances of Common Stock in excess
of such amount or (B) obtains a written opinion from outside counsel to the
Company that such approval is not required, which opinion shall be reasonably
satisfactory to the Required Holders. Until such approval or written opinion is
obtained, no purchaser of the Notes pursuant to the Securities Purchase
Agreement (each, a “Purchaser” and collectively the “Purchasers”) shall be
issued in the aggregate, upon conversion or exercise or otherwise, as
applicable, of Notes or Warrants, shares of Common Stock in an amount greater
than the product of the Exchange Cap multiplied by a fraction, the numerator of
which is the principal amount of Notes issued to any Purchaser pursuant to the
Securities Purchase Agreement on the Closing Date and the denominator of which
is the aggregate principal amount of all Notes issued to all of the Purchasers
pursuant to the Securities Purchase Agreement on the Closing Date (with respect
to each Purchaser, the “Exchange Cap Allocation”). In the event that any
Purchaser shall sell or otherwise transfer any of such Purchaser’s Notes, the
transferee shall be allocated a pro rata portion of such Purchaser’s Exchange
Cap Allocation, and the restrictions of the prior sentence shall apply to such
transferee with respect to the portion of the Exchange Cap Allocation allocated
to such transferee. In the event that any holder of Notes shall convert all of
such holder’s Notes into a number of shares of Common Stock which, in the
aggregate, is less than such holder’s Exchange Cap Allocation, then the
difference between such holder’s Exchange Cap Allocation and the number of
shares of Common Stock actually issued to such holder shall be allocated to the
respective Exchange Cap Allocations of the remaining holders of Notes on a pro
rata basis in proportion to the aggregate principal amount of the Notes then
held by each such holder.
     (4) RIGHTS UPON EVENT OF DEFAULT.
          (a) Event of Default. Each of the following events shall constitute an
“Event of Default”:
               (i) the failure of the applicable Registration Statement required
to be filed pursuant to the Registration Rights Agreement to be declared
effective by the SEC on or prior to the date that is sixty (60) days after the
applicable Effectiveness Deadline (as defined in the Registration Rights
Agreement), or, while the applicable Registration Statement is required to be
maintained effective pursuant to the terms of the Registration Rights Agreement,
the effectiveness of the applicable Registration Statement lapses for any reason
(including, without limitation, the issuance of a stop order) or is unavailable
to any holder of the Notes for sale of all of such holder’s Registrable
Securities (as defined in the Registration Rights Agreement) in accordance with
the terms of the Registration Rights Agreement, and such lapse or unavailability
continues for a period of five (5) consecutive days or for more than an
aggregate of twenty (20) days in any 365-day period (other than days during an
Allowable Grace Period (as defined in the Registration Rights Agreement));
               (ii) the suspension from trading or failure of the Common Stock
to be listed on an Eligible Market for a period of five (5) consecutive Trading
Days or for more than an aggregate of ten (10) Trading Days in any 365-day
period;
               (iii) the Company’s (A) failure to cure a Conversion Failure by
delivery of the required number of shares of Common Stock within ten
(10) Business Days after the applicable Conversion Date or (B) notice, written
or oral, to any holder of the Notes,

- 7 -



--------------------------------------------------------------------------------



 



including by way of public announcement or through any of its agents, at any
time, of its intention not to comply with a request for conversion of any Notes
into shares of Common Stock that is tendered in accordance with the provisions
of the Notes, other than pursuant to Section 3(d);
               (iv) at any time following the tenth (10th) consecutive Business
Day that the Holder’s Authorized Share Allocation is less than the number of
shares of Common Stock that the Holder would be entitled to receive upon a
conversion of the full Conversion Amount of this Note (without regard to any
limitations on conversion set forth in Section 3(d) or otherwise);
               (v) the Company’s failure to pay to the Holder any amount of
Principal, Interest, Late Charges or other amounts when and as due under this
Note (including, without limitation, the Company’s failure to pay any redemption
payments or amounts hereunder) or any other Transaction Document (as defined in
the Securities Purchase Agreement) or any other agreement, document, certificate
or other instrument delivered in connection with the transactions contemplated
hereby and thereby to which the Holder is a party, except, in the case of a
failure to pay Interest and Late Charges when and as due, in which case only if
such failure continues for a period of at least five (5) Business Days;
               (vi) any default under, redemption of or acceleration prior to
maturity of any Indebtedness of the Company or any of its Subsidiaries (as
defined in Section 3(a) of the Securities Purchase Agreement) other than with
respect to any Other Notes;
               (vii) the Company or any of its Subsidiaries, pursuant to or
within the meaning of Title 11, U.S. Code, or any similar Federal, foreign or
state law for the relief of debtors (collectively, “Bankruptcy Law”),
(A) commences a voluntary case, (B) consents to the entry of an order for relief
against it in an involuntary case, (C) consents to the appointment of a
receiver, trustee, assignee, liquidator or similar official (a “Custodian”),
(D) makes a general assignment for the benefit of its creditors or (E) admits in
writing that it is generally unable to pay its debts as they become due;
               (viii) a court of competent jurisdiction enters an order or
decree under any Bankruptcy Law that (A) is for relief against the Company or
any of its Subsidiaries in an involuntary case, (B) appoints a Custodian of the
Company or any of its Subsidiaries or (C) orders the liquidation of the Company
or any of its Subsidiaries;
               (ix) a final judgment or judgments for the payment of money
aggregating in excess of (A) $100,000 are rendered against the Company or any of
its Subsidiaries or (B) $50,000 are rendered against any of the officers or
directors of the Company or any of its Subsidiaries, and which judgments are
not, within sixty (60) days after the entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within sixty (60) days after the
expiration of such stay; provided, however, that any judgment which is covered
by insurance or an indemnity from a credit worthy party shall not be included in
calculating the amounts set forth above so long as the Company provides the
Holder a written statement from such insurer or indemnity provider (which
written statement shall be reasonably satisfactory to the Holder) to the effect
that such judgment is covered by insurance or an indemnity and the

- 8 -



--------------------------------------------------------------------------------



 



Company will receive the proceeds of such insurance or indemnity within thirty
(30) days of the issuance of such judgment;
               (x) the Company breaches any representation, warranty, covenant
or other term or condition of any Transaction Document, except, in the case of a
breach of a covenant or other term or condition of any Transaction Document
which is curable, only if such breach continues for a period of at least ten
(10) consecutive Business Days;
               (xi) any breach or failure in any respect to comply with either
of Sections 8 or 17 of this Note; or
               (xii) any Event of Default (as defined in the Other Notes) occurs
with respect to any Other Notes.
          (b) Redemption Right. Upon the occurrence of an Event of Default, the
Company shall within one (1) Business Day deliver written notice thereof via
facsimile and overnight courier (an “Event of Default Notice”) to the Holder. At
any time after the earlier of the Holder’s receipt of an Event of Default Notice
and the Holder becoming aware of an Event of Default, the Holder may require the
Company to redeem all or any portion of this Note by delivering written notice
thereof (the “Event of Default Redemption Notice”) to the Company, which Event
of Default Redemption Notice shall indicate the portion of this Note the Holder
is electing to redeem. Each portion of this Note subject to redemption by the
Company pursuant to this Section 4(b) shall be redeemed by the Company at a
price equal to the greater of (i) the product of (A) the sum of the Conversion
Amount to be redeemed together with accrued and unpaid Interest with respect to
such Conversion Amount and accrued and unpaid Late Charges, if any, with respect
to such Conversion Amount and Interest and (B) the Redemption Premium and
(ii) the product of (A) the Conversion Rate with respect to such sum of the
Conversion Amount together with accrued and unpaid Interest with respect to such
Conversion Amount and accrued and unpaid Late Charges, if any, with respect to
such Conversion Amount and Interest in effect at such time as the Holder
delivers an Event of Default Redemption Notice and (B) the product of (1) the
Equity Value Redemption Premium and (2) the greatest Closing Sale Price of the
Common Stock beginning on the date immediately preceding such Event of Default
and ending on the date the Holder delivers the Event of Default Redemption
Notice (the “Event of Default Redemption Price”). Redemptions required by this
Section 4(b) shall be made in accordance with the provisions of Section 14. To
the extent redemptions required by this Section 4(b) are deemed or determined by
a court of competent jurisdiction to be prepayments of the Note by the Company,
such redemptions shall be deemed to be voluntary prepayments. The parties hereto
agree that in the event of the Company’s redemption of any portion of the Note
under this Section 4(b), the Holder’s damages would be uncertain and difficult
to estimate because of the parties’ inability to predict future interest rates
and the uncertainty of the availability of a suitable substitute investment
opportunity for the Holder. Accordingly, any Redemption Premium due under this
Section 4(b) is intended by the parties to be, and shall be deemed, a reasonable
estimate of the Holder’s actual loss of its investment opportunity and not as a
penalty.

  (5)   RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.

- 9 -



--------------------------------------------------------------------------------



 



               (a) Assumption. The Company shall not enter into or be party to a
Fundamental Transaction unless (i) the Successor Entity assumes in writing all
of the obligations of the Company under this Note and the other Transaction
Documents in accordance with the provisions of this Section 5(a) pursuant to
written agreements in form and substance reasonably satisfactory to the Required
Holders and approved by the Required Holders prior to such Fundamental
Transaction, including agreements to deliver to each holder of Notes in exchange
for such Notes a security of the Successor Entity evidenced by a written
instrument substantially similar in form and substance to the Notes, including,
without limitation, having a principal amount and interest rate equal to the
principal amounts and the interest rates of the Notes then outstanding held by
such holder, having similar conversion rights and having similar ranking to the
Notes, and satisfactory to the Required Holders and (ii) the Successor Entity
(including its Parent Entity) is a publicly traded corporation whose common
stock is quoted on or listed for trading on an Eligible Market (a “Public
Successor Entity”). Upon the occurrence of any Fundamental Transaction, the
Successor Entity shall succeed to, and be substituted for (so that from and
after the date of such Fundamental Transaction, the provisions of this Note
referring to the “Company” shall refer instead to the Successor Entity), and may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Note with the same effect as if such
Successor Entity had been named as the Company herein. Upon consummation of the
Fundamental Transaction, the Successor Entity shall deliver to the Holder
confirmation that there shall be issued upon conversion or redemption of this
Note at any time after the consummation of the Fundamental Transaction, in lieu
of the shares of the Company’s Common Stock (or other securities, cash, assets
or other property) issuable upon the conversion or redemption of the Notes prior
to such Fundamental Transaction, such shares of the publicly traded common stock
(or their equivalent) of the Successor Entity (including its Parent Entity), as
adjusted in accordance with the provisions of this Note. The provisions of this
Section shall apply similarly and equally to successive Fundamental Transactions
and shall be applied without regard to any limitations on the conversion or
redemption of this Note.
               (b) Redemption Right. (i) No sooner than fifteen (15) Trading
Days nor later than ten (10) Trading Days prior to the consummation of a Change
of Control, but not prior to the public announcement of such Change of Control,
the Company shall deliver written notice thereof via facsimile and overnight
courier to the Holder (a “Change of Control Notice”). At any time during the
period beginning after the Holder’s receipt of a Change of Control Notice and
ending twenty (20) Trading Days after the date of the consummation of such
Change of Control, the Holder may require the Company to redeem all or any
portion of this Note by delivering written notice thereof (“Change of Control
Redemption Notice”) to the Company, which Change of Control Redemption Notice
shall indicate the Conversion Amount the Holder is electing to redeem. The
portion of this Note subject to redemption pursuant to this Section 5 shall be
redeemed by the Company in cash at a price equal to the greater of (i) 130% of
the sum of (x) the Conversion Amount being redeemed and (y) the amount of any
accrued but unpaid Interest on such Conversion Amount being redeemed and accrued
and unpaid Late Charges, if any, with respect to such Conversion Amount and
Interest through the date of such redemption payment and (ii) the product of
(x) the Equity Value Redemption Premium and (y) the sum of (1) the product of
(A) the Conversion Amount being redeemed multiplied by (B) the quotient
determined by dividing (I) the aggregate cash consideration and the aggregate
cash value of any non-cash consideration per Common Share to be paid to the
holders of the Common Shares upon consummation of the Change of Control (any
such non-cash consideration consisting of

- 10 -



--------------------------------------------------------------------------------



 



marketable securities to be valued at the higher of the Closing Sale Price of
such securities as of the Trading Day immediately prior to, the Closing Sale
Price as of the Trading Day immediately following the public announcement of
such proposed Change of Control and the Closing Sale Price of the Common Stock
immediately prior to the public announcement of such proposed Change of Control)
by (II) the Conversion Price plus (2) the amount of any accrued but unpaid
Interest on such Conversion Amount being redeemed and accrued and unpaid Late
Charges, if any, with respect to such Conversion Amount and Interest through the
date of such redemption payment, (the “Change of Control Redemption Price”).
Redemptions required by this Section 5 shall be made in accordance with the
provisions of Section 14 and shall have priority to payments to stockholders in
connection with a Change of Control. To the extent redemptions required by this
Section 5(b) are deemed or determined by a court of competent jurisdiction to be
prepayments of the Note by the Company, such redemptions shall be deemed to be
voluntary prepayments. Notwithstanding anything to the contrary in this
Section 5, but subject to Section 3(d), until the Change of Control Redemption
Price (together with any interest thereon) is paid in full, the Conversion
Amount submitted for redemption under this Section 5(b) (together with any
interest thereon) may be converted, in whole or in part, by the Holder into
Common Stock pursuant to Section 3. The parties hereto agree that in the event
of the Company’s redemption of any portion of the Note under this Section 5(b),
the Holder’s damages would be uncertain and difficult to estimate because of the
parties’ inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any Change of Control redemption premium due under this Section
5(b) is intended by the parties to be, and shall be deemed, a reasonable
estimate of the Holder’s actual loss of its investment opportunity and not as a
penalty.
               (ii) Notwithstanding anything to the contrary contained above, if
the Successor Entity in a Change of Control transaction is a Public Successor
Entity and has a market capitalization in excess of $350 million as of the
Change of Control Notice Due Date (as defined below) and the consideration being
paid to the holders of Common Stock in such Change of Control consists solely of
its publicly traded common stock, the Successor Entity may, in lieu of paying
the Change of Control Redemption Price in cash, elect to pay some or all of the
Conversion Amount to be redeemed (the “Change of Control Redemption Amount”) to
the Holder of this Note by causing the conversion of such Change of Control
Redemption Amount, provided there has been no Equity Conditions Failure (other
than with respect to clause (vi)(A) of the definition of Equity Condition), in
accordance with this Section 5(b) (a “Successor Conversion”). On or prior to the
date which is the tenth (10th) Trading Day prior to the date of the consummation
of the Change of Control transaction (the “Change of Control Notice Due Date”),
the Successor Entity shall deliver written notice (each, a “Successor Change of
Control Notice” and the date all of the holders receive such notice is referred
to as to the “Successor Change of Control Notice Date”), to each holder of
Notes, which Successor Change of Control Notice shall (A) state, if applicable,
what portion of the Change of Control Redemption Amount of such holder’s Note
the Successor Entity elects to have converted upon receipt of a Change of
Control Redemption Notice, pursuant to a Successor Conversion (such amount to be
converted, the “Successor Conversion Amount”) and (B) state, if applicable, what
portion of the Change of Control Redemption Amount the Successor Entity elects
to have redeemed, upon receipt of a Change of Control Redemption Notice, or
would be required to be redeemed in accordance with the provisions of the Notes
and (ii) if some or all of the Change of Control Redemption Amount is to be paid
pursuant to a Successor Conversion, certify that the Equity Conditions (other
than

- 11 -



--------------------------------------------------------------------------------



 



with respect to clause (vi)(A) of the definition of Equity Condition) have been
satisfied as of the date of the Successor Change of Control Notice. Each
Successor Change of Control Notice shall be irrevocable. If the Successor Entity
does not timely deliver a Successor Change of Control Notice in accordance with
this Section 5(b), then the Successor Entity shall be deemed to have delivered
an irrevocable Successor Change of Control Notice stating that the entire Change
of Control Redemption Price shall be paid in cash. Except as expressly provided
in this Section 5(b)(ii), the Company shall convert or redeem the applicable
Change of Control Redemption Amount of this Note pursuant to this Section 5(b)
and the corresponding Change of Control Redemption Amounts of the Other Notes in
the same pro rata proportion pursuant to the corresponding provisions of the
Other Notes in the same manner. The Successor Conversion Amount (whether set
forth in the Successor Change of Control Notice or by operation of this
Section 5(b)) shall be converted in accordance with Section 5(b)(iii) and the
Successor Entity Redemption Amount shall be redeemed in accordance with
Section 5(b)(i).
               (iii) Subject to Section 3(d), if the Successor Entity delivers a
Successor Change of Control Notice and elects a Successor Conversion in
accordance with Section 5(b)(ii), then the applicable Change of Control
Redemption Price shall be converted by converting such Change of Control
Redemption Price at the Successor Conversion Price (A) on the date of the
consummation of the Change of Control if the Change of Control Redemption Notice
is received prior to the consummation of the Change of Control or (B) within
five (5) Business Days after the Company’s receipt of such Change of Control
Redemption Notice otherwise (the “Change of Control Conversion Date”); provided
that the Equity Conditions have been satisfied (or waived in writing by the
Holder). If the Equity Conditions are not satisfied (or waived in writing by the
Holder), then at the option of the Holder designated in writing to the Company
and the Successor Entity, the Holder may require the Company to do any one or
more of the following: (i) the Company shall redeem all or any part designated
by the Holder of the unconverted Successor Conversion Amount (such designated
amount is referred to as the “First Redemption Amount”) on the Change of Control
Conversion Date and the Company shall pay to the Holder on the Change of Control
Conversion Date, by wire transfer of immediately available funds, an amount in
cash equal to 130% of such First Redemption Amount, and/or (ii) the Successor
Conversion shall be null and void with respect to all or any part designated by
the Holder of the unconverted Change of Control Redemption Price and the Holder
shall be entitled to all the rights of a holder of this Note with respect to
such amount of the Change of Control Redemption Price; provided, however, that
the Conversion Price for such unconverted Change of Control Redemption Price
shall thereafter be adjusted to equal the lesser of (A) the Successor Conversion
Price as in effect on the date on which the Holder voided the Successor
Conversion and (B) the Successor Conversion Price that would be in effect as if
the Change of Control was consummated on the date on which the Holder delivers a
Conversion Notice. If the Company fails to redeem any First Redemption Amount on
or before the Change of Control Conversion Date by payment of such amount on the
Change of Control Conversion Date, then the Holder shall have the rights set
forth in Section 14 (a) as if the Company failed to pay the applicable
Redemption Price and all other rights under this Note (including, without
limitation, such failure constituting an Event of Default described in
Section 4(a)). Notwithstanding anything to the contrary in this
Section 5(b)(iii), but subject to 3(d), until the Company or the Successor
Entity, as applicable, delivers the Change of Control Redemption Price to the
Holder, the Change of Control Redemption Price may be converted by the Holder
into Common Stock pursuant to Section 3. Notwithstanding the foregoing, if the
Change of

- 12 -



--------------------------------------------------------------------------------



 



Control Conversion Date occurs after the consummation of the Change of Control,
the Successor Entity shall be obligated, in lieu of the Company, to deliver the
Change of Control Redemption Price, whether by delivery of the Successor
Conversion Amount at the Successor Conversion Price or by delivery of the Change
of Control Redemption Amount.
     (6) RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE EVENTS.
          (a) Purchase Rights. If at any time the Company grants, issues or
sells any Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately before the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights.
          (b) Other Corporate Events. In addition to and not in substitution for
any other rights hereunder, prior to the consummation of any Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a “Corporate Event”), the Company shall make appropriate provision
to insure that the Holder will thereafter have the right to receive upon a
conversion of this Note, at the Holder’s option, (i) in addition to the shares
of Common Stock receivable upon such conversion, such securities or other assets
to which the Holder would have been entitled with respect to such shares of
Common Stock had such shares of Common Stock been held by the Holder upon the
consummation of such Corporate Event (without taking into account any
limitations or restrictions on the convertibility of this Note) or (ii) in lieu
of the shares of Common Stock otherwise receivable upon such conversion, such
securities or other assets received by the holders of shares of Common Stock in
connection with the consummation of such Corporate Event in such amounts as the
Holder would have been entitled to receive had this Note initially been issued
with conversion rights for the form of such consideration (as opposed to shares
of Common Stock) at a conversion rate for such consideration commensurate with
the Conversion Rate. Provision made pursuant to the preceding sentence shall be
in a form and substance satisfactory to the Required Holders. The provisions of
this Section shall apply similarly and equally to successive Corporate Events
and shall be applied without regard to any limitations on the conversion or
redemption of this Note.
     (7) RIGHTS UPON ISSUANCE OF OTHER SECURITIES.
          (a) Adjustment of Conversion Price upon Issuance of Common Stock. If
and whenever on or after the Subscription Date, the Company issues or sells, or
in accordance with this Section 7(a) is deemed to have issued or sold, any
shares of Common Stock (including the issuance or sale of shares of Common Stock
owned or held by or for the account of the Company, but excluding shares of
Common Stock deemed to have been issued or sold by the Company in connection
with any Excluded Securities) for a consideration per share (the “New

- 13 -



--------------------------------------------------------------------------------



 



Issuance Price”) less than a price (the “Applicable Price”) equal to the
Conversion Price in effect immediately prior to such issue or sale or deemed
issuance or sale (the foregoing a “Dilutive Issuance”), then immediately after
such Dilutive Issuance the Conversion Price then in effect shall be reduced to
an amount equal to the New Issuance Price. For purposes of determining the
adjusted Conversion Price under this Section 7(a), the following shall be
applicable:
               (i) Issuance of Options. If the Company in any manner grants or
sells any Options and the lowest price per share for which one share of Common
Stock is issuable upon the exercise of any such Option or upon conversion or
exchange or exercise of any Convertible Securities issuable upon exercise of
such Option is less than the Applicable Price, then such share of Common Stock
shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the granting or sale of such Option for such price per
share. For purposes of this Section 7(a)(i), the “lowest price per share for
which one share of Common Stock is issuable upon the exercise of any such Option
or upon conversion or exchange or exercise of any Convertible Securities
issuable upon exercise of such Option” shall be equal to the sum of the lowest
amounts of consideration (if any) received or receivable by the Company with
respect to any one share of Common Stock upon granting or sale of the Option,
upon exercise of the Option and upon conversion or exchange or exercise of any
Convertible Security issuable upon exercise of such Option. No further
adjustment of the Conversion Price shall be made upon the actual issuance of
such share of Common Stock or of such Convertible Securities upon the exercise
of such Options or upon the actual issuance of such Common Stock upon conversion
or exchange or exercise of such Convertible Securities.
               (ii) Issuance of Convertible Securities. If the Company in any
manner issues or sells any Convertible Securities and the lowest price per share
for which one share of Common Stock is issuable upon such conversion or exchange
or exercise thereof is less than the Applicable Price, then such share of Common
Stock shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the issuance or sale of such Convertible Securities for
such price per share. For the purposes of this Section 7(a)(ii), the “lowest
price per share for which one share of Common Stock is issuable upon such
conversion or exchange or exercise” shall be equal to the sum of the lowest
amounts of consideration (if any) received or receivable by the Company with
respect to any one share of Common Stock upon the issuance or sale of the
Convertible Security and upon the conversion or exchange or exercise of such
Convertible Security. No further adjustment of the Conversion Price shall be
made upon the actual issuance of such share of Common Stock upon conversion or
exchange or exercise of such Convertible Securities, and if any such issue or
sale of such Convertible Securities is made upon exercise of any Options for
which adjustment of the Conversion Price had been or are to be made pursuant to
other provisions of this Section 7(a), no further adjustment of the Conversion
Price shall be made by reason of such issue or sale.
               (iii) Change in Option Price or Rate of Conversion. If the
purchase price provided for in any Options, the additional consideration, if
any, payable upon the issue, conversion, exchange or exercise of any Convertible
Securities,

- 14 -



--------------------------------------------------------------------------------



 



or the rate at which any Convertible Securities are convertible into or
exchangeable or exercisable for Common Stock increases or decreases at any time,
the Conversion Price in effect at the time of such increase or decrease shall be
adjusted to the Conversion Price which would have been in effect at such time
had such Options or Convertible Securities provided for such increased or
decreased purchase price, additional consideration or changed conversion rate,
as the case may be, at the time initially granted, issued or sold. For purposes
of this Section 7(a)(iii), if the terms of any Option or Convertible Security
that was outstanding as of the Subscription Date are increased or decreased in
the manner described in the immediately preceding sentence, then such Option or
Convertible Security and the Common Stock deemed issuable upon exercise,
conversion or exchange thereof shall be deemed to have been issued as of the
date of such increase or decrease. No adjustment shall be made if such
adjustment would result in an increase of the Conversion Price then in effect.
               (iv) Calculation of Consideration Received. In case any Option is
issued in connection with the issue or sale of other securities of the Company,
together comprising one integrated transaction in which no specific
consideration is allocated to such Options by the parties thereto, the Options
will be deemed to have been issued for a consideration of $.01. If any Common
Stock, Options or Convertible Securities are issued or sold or deemed to have
been issued or sold for cash, the consideration received therefor will be deemed
to be the net amount received by the Company therefor. If any Common Stock,
Options or Convertible Securities are issued or sold for a consideration other
than cash, the amount of the consideration other than cash received by the
Company will be the fair value of such consideration, except where such
consideration consists of securities, in which case the amount of consideration
received by the Company will be the Closing Sale Price of such securities on the
date of receipt. If any Common Stock, Options or Convertible Securities are
issued to the owners of the non-surviving entity in connection with any merger
in which the Company is the surviving entity, the amount of consideration
therefor will be deemed to be the fair value of such portion of the net assets
and business of the non-surviving entity as is attributable to such Common
Stock, Options or Convertible Securities, as the case may be. The fair value of
any consideration other than cash or securities will be determined jointly by
the Company and the Required Holders. If such parties are unable to reach
agreement within ten (10) days after the occurrence of an event requiring
valuation (the “Valuation Event”), the fair value of such consideration will be
determined within five (5) Business Days after the tenth (10th) day following
the Valuation Event by an independent, reputable appraiser jointly selected by
the Company and the Required Holders. The determination of such appraiser shall
be deemed binding upon all parties absent manifest error and the fees and
expenses of such appraiser shall be borne by the Company.
               (v) Record Date. If the Company takes a record of the holders of
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in Common Stock, Options or in Convertible Securities
or (B) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the Common Stock deemed to have been issued or sold upon the declaration
of such dividend or the making

- 15 -



--------------------------------------------------------------------------------



 



of such other distribution or the date of the granting of such right of
subscription or purchase, as the case may be.
               (vi) Voluntary Adjustment By Company. The Company may at any time
during the term of this Note reduce the then current Conversion Price to any
amount and for any period of time deemed appropriate by the Board of Directors
of the Company.
          (b) Adjustment of Conversion Price upon Subdivision or Combination of
Common Stock. If the Company at any time on or after the Subscription Date
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
one or more classes of its outstanding shares of Common Stock into a greater
number of shares, the Conversion Price in effect immediately prior to such
subdivision will be proportionately reduced. If the Company at any time on or
after the Subscription Date combines (by combination, reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the Conversion Price in effect immediately prior to
such combination will be proportionately increased.
          (c) Other Events. If any event occurs of the type contemplated by the
provisions of this Section 7 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features), then the Company’s
Board of Directors will make an appropriate adjustment in the Conversion Price
so as to protect the rights of the Holder under this Note; provided that no such
adjustment will increase the Conversion Price as otherwise determined pursuant
to this Section 7.
          (d) Milestone-Related Adjustment. The Conversion Price shall be
permanently and cumulatively reduced upon the occurrence of any of the following
“Milestone Events” as follows:
               (1) If the Company shall fail to have achieved any of the
following: (A) the sale of 2,500 Units during the period beginning on the
Closing Date and ending on March 31, 2008 or (B) a Gross Margin (as defined
pursuant to GAAP) in excess of 30% for such Units, each as reported in a Current
Report on Form 8-K filed with the SEC no later than May 15, 2008; or
               (2) If the Company shall fail to have achieved any of the
following: (A) the sale of 9,000 Units during the period beginning on the
Closing Date and ending on September 30, 2008, (B) a Gross Margin in excess of
35%, each as reported in a Current Report on Form 8-K filed with the SEC no
later than November 14, 2008 or (C) EBITDA in excess of zero for the Fiscal
Quarter ended on September 30, 2008;
          the Conversion Price shall be reduced to the lesser of (i) the
existing Conversion Price and (ii) the Average Market Price as of the date that
is ten (10) business days after the date the applicable Milestone Event is
publicly reported by the Company in a Current Report on Form 8-K. If the Company
(A) does not report on a Current Report on Form 8-K(1) on or prior to May 15,
2008, the number of Units sold between the Closing Date and March 31,

- 16 -



--------------------------------------------------------------------------------



 



2008 and the Gross Margin for such Units and (B) on or prior to November 14,
2008, the number of Units sold between the Closing Date and September 30, 2008,
the Gross Margin for such Units and EBITDA for the Fiscal Quarter ended
September 30, 2008 or (C) such information is inconsistent with any such
information reported on any Quarterly Report or Annual Report of the Company, a
Milestone Event shall be deemed to have occurred.
     (8) COMPANY’S RIGHT OF MANDATORY CONVERSION.
          (a) Mandatory Conversion. If at any time and from and after the one
(1) year anniversary of the Effective Date whereby all Registrable Securities
have been declared effective (as such terms are defined in the Registration
Statement) (the “Mandatory Conversion Eligibility Date”), the arithmetic average
of the Weighted Average Price of the Common Stock for twenty (20) Trading Days
out of any thirty (30) consecutive Trading Days after the Mandatory Conversion
Eligibility Date exceeds (i) 150% of the initial Conversion Price and there has
been no Equity Conditions Failure, the Company shall have the right to require
the Holder to convert up to 50% of the Conversion Amount of this Note or
(ii) 175% of the initial Conversion Price and there has been no Equity
Conditions Failure, the Company shall have the right to require the Holder to
convert up to 100% of the Conversion Amount of this Note, as designated in the
Mandatory Conversion Notice (as defined below) into fully paid, validly issued
and nonassessable shares of Common Stock in accordance with Section 3(c) hereof
at the Conversion Rate as of the Mandatory Conversion Date (as defined below) (a
“Mandatory Conversion”). The Company may exercise its right to require
conversion under this Section 8(a) by delivering within not more than twenty
(20) Trading Days following the end of such Mandatory Conversion Measuring
Period a written notice thereof by facsimile and overnight courier to all, but
not less than all, of the holders of Notes and the Transfer Agent (the
“Mandatory Conversion Notice” and the date all of the holders received such
notice by facsimile is referred to as the “Mandatory Conversion Notice Date”).
The Mandatory Conversion Notice shall be irrevocable. The Mandatory Conversion
Notice shall state (i) the Trading Day selected for the Mandatory Conversion in
accordance with this Section 8(a), which Trading Day shall be no later than five
(5) Business Days following the Mandatory Conversion Notice Date (the “Mandatory
Conversion Date”), (ii) the aggregate Conversion Amount, of the Notes subject to
mandatory conversion from the Holder and all of the holders of the Notes
pursuant to this Section 8 (and analogous provisions under the Other Notes),
(iii) the number of shares of Common Stock to be issued to such Holder on the
Mandatory Conversion Date and (iv) that there has been no Equity Conditions
Failure; provided, however, that the Company may not effect a Mandatory
Conversion under this Section in excess of the Holder Pro Rata Amount of the
applicable Mandatory Conversion Volume Limitation. Notwithstanding the
foregoing, the Company may effect only one (1) Mandatory Conversion during any
twenty (20) consecutive Trading Days. Any shares of Common Stock delivered in
connection with a Mandatory Conversion hereunder shall be accompanied by a
payment in cash equal to the amount of any accrued and unpaid Interest with
respect to such Conversion Amount subject to such Mandatory Conversion and
accrued and unpaid Late Charges, if any, with respect to such Conversion Amount
and Interest.
          (b) Pro Rata Conversion Requirement. If the Company elects to cause a
conversion of any Conversion Amount of this Note pursuant to Section 8(a), then
it must simultaneously take the same action in the same proportion with respect
to the Other Notes. If

- 17 -



--------------------------------------------------------------------------------



 



the Company elects a Mandatory Conversion of this Note pursuant to Section 8(a)
(or similar provisions under the Other Notes) with respect to less than all of
the Conversion Amounts of the Notes then outstanding, then the Company shall
require conversion of a Conversion Amount from each of the holders of the Notes
equal to the product of (i) the aggregate Conversion Amount of Notes which the
Company has elected to cause to be converted pursuant to Section 8(a),
multiplied by (ii) the fraction, the numerator of which is the sum of the
aggregate Original Principal Amount of the Notes purchased by such holder of
outstanding Notes and the denominator of which is the sum of the aggregate
Original Principal Amount of the Notes purchased by all holders holding
outstanding Notes (such fraction with respect to each holder is referred to as
its “Conversion Allocation Percentage,” and such amount with respect to each
holder is referred to as its “Pro Rata Conversion Amount”); provided, however,
that in the event that any holder’s Pro Rata Conversion Amount exceeds the
outstanding Principal amount of such holder’s Note, then such excess Pro Rata
Conversion Amount shall be allocated amongst the remaining holders of Notes in
accordance with the foregoing formula. In the event that the initial holder of
any Notes shall sell or otherwise transfer any of such holder’s Notes, the
transferee shall be allocated a pro rata portion of such holder’s Conversion
Allocation Percentage and the Pro Rata Conversion Amount.
     (9) HOLDER’S RIGHT OF OPTIONAL REDEMPTION. Following each of the one
(1) year anniversary of the Issuance Date and the two (2) year anniversary of
the Issuance Date, the Holder shall have the right (the “Holder Optional
Redemption”), in its sole discretion, to require that the Company to redeem a
Principal amount of this Note in an amount up to the Available Redemption Amount
plus accrued and unpaid Interest on such Available Redemption Amount plus
accrued and unpaid Late Charges with respect to such Principal and Interest (the
“Redemption Amount”) by delivering written notice thereof to the Company within
five (5) Business Days following each of the above mentioned anniversary dates
(a “Holder Optional Redemption Notice” and the date the Holder delivers such
notice, the “Holder Optional Redemption Notice Date. The Company shall redeem
any Redemption Amounts within five (5) Trading Days of the Holder Optional
Redemption Notice Date (the “Optional Redemption Date”) in cash at a price equal
to the Redemption Amount (the “Holder Redemption Price”). Redemptions made
pursuant to this Section 9 shall be made in accordance with Section 14. No later
than one (1) Trading Day following any Optional Redemption Date, the Company
shall file a Current Report on Form 8-K describing the terms of each the
applicable Holder Optional Redemption.
     (10) HOLDER’S RIGHT OF OPTIONAL CONVERSION/REDEMPTION
          (a) General. At any time and from time to time after the earlier of
(i) the Initial Effective Date (as defined in the Registration Rights Agreement)
and (ii) the one (1) year anniversary of the Issuance Date, the Holder shall
have the right, in its sole discretion, to require that the Company, convert,
or, at the Company’s election, redeem all or a portion of the Conversion Amount
(the “Conversion/Redemption Amount”) by delivering written notice thereof (a
“Holder Optional Conversion/Redemption Notice” and the date the Holder delivers
such notice, the “Holder Optional Conversion/Redemption Notice Date”). Within
one (1) Business Day of the Holder Optional Conversion/Redemption Notice Date,
the Company shall deliver to the Holder a written notice (a “Company
Conversion/Redemption Notice” and the date the Holder receives such written
notice, the “Company Conversion/Redemption Notice

- 18 -



--------------------------------------------------------------------------------



 



Date”) which notice shall (i) either (A) confirm that the Conversion/Redemption
Amount shall be converted (an “Optional Conversion”) in whole or in part or
(B)(1) state that the Company elects to redeem (an “Optional Redemption”), in
whole or in part, the Conversion/Redemption Amount and (2) specify the portion
which the Company elects to redeem pursuant to an Optional Redemption (such
amount to be redeemed, the “Optional Redemption Amount”) and the portion, if
any, that the Company elects to convert pursuant to an Optional Conversion (such
amount also, an “Optional Conversion Amount”) and (ii) if the
Conversion/Redemption Amount is to be paid, in whole or in part, pursuant to an
Optional Conversion, certify that there has been no Equity Conditions Failure
(other than with respect to clause (iv)(A) of the definition of Equity
Conditions). Each Company Conversion/Redemption Notice shall be irrevocable. The
Company shall redeem and convert any Optional Redemption Amounts and Optional
Conversion Amounts within five (5) Trading Days of the Company
Conversion/Redemption Notice Date (the “Optional Conversion/Redemption Date”)
and shall make the same conversion and redemption decisions as to all the Notes
for which the Company has received a Holder Optional Conversion/Redemption
Notice. The portion of this Note subject to redemption pursuant to this
Section 10 shall be redeemed by the Company in cash at a price equal to the
Optional Redemption Amount (the “Holder Optional Redemption Price”).
          (b) Mechanics of Holder Optional Conversion. (i) If the Company
delivers a Company Conversion/Redemption Notice electing an Optional Conversion
in accordance with Section 10(a), then, on the Trading Day prior to the Optional
Conversion/Redemption Date, the Company shall, or shall direct the Transfer
Agent to, deliver to the Holder’s account with DTC, or issue the Holder a
certificate for, a number of shares of Common Stock equal to the quotient of
(A) such Optional Conversion Amount divided by (B) the Optional Conversion Price
(the “Optional Conversion Shares”). On the Optional Conversion/Redemption Date.
If an Event of Default occurs during any applicable Optional
Conversion/Redemption Measuring Period and the Holder elects an Event of Default
Redemption in accordance with Section 4(b), then, at the Holder’s option, either
(1) the Holder, upon receipt of the Event of Default Redemption Price (which
Redemption Price includes redemption of any portion of a Holder Optional
Conversion Amount represented by Optional Conversion Shares that the Holder
shall return to the Company), shall return any Optional Conversion Shares
delivered in connection with the Holder Optional Conversion/Redemption Date,
which the Holder has not otherwise sold, transferred or disposed of, to the
Company or (2) the Conversion Amount used to calculate the Event of Default
Redemption Price shall be reduced by the Holder Optional Conversion Amount
applicable to such Holder Optional Conversion/Redemption Date.
               (ii) If the Company has elected an Optional Conversion, in whole
or in part, and there is an Equity Conditions Failure (other than with respect
to clause (iv)(A) of the definition of Equity Conditions) at the Holder Optional
Conversion/Redemption Date, then at the option of the Holder designated in
writing to the Company, the Holder may require the Company to do either one or
both of the following: (A) the Company shall redeem all or any part designated
by the Holder of the unconverted Holder Optional Conversion Amount (such
designated amount is referred to as the “Holder Designated Redemption Amount”)
on such Holder Optional Conversion/Redemption Date and the Company shall pay to
the Holder on such Holder Optional Conversion/Redemption Date by wire transfer
of immediately available funds, an amount in cash equal to 125% of such Holder
Designated Redemption Amount, and/or (B) the

- 19 -



--------------------------------------------------------------------------------



 



Holder Optional Conversion shall be null and void with respect to all or any
part designated by the Holder of the unconverted Holder Optional Conversion
Amount and the Holder shall be entitled to all the rights of a holder of this
Note with respect to such amount of the Holder Optional Conversion Amount;
provided, however, that the Conversion Price for such unconverted Holder
Optional Conversion Amount shall thereafter be adjusted to equal the lowest the
Optional Conversion Price as in effect during the period beginning on the date
on which the Holder voided the Holder Optional Conversion and ending on the date
on which the Holder delivers a Conversion Notice relating thereto. In the event
the Holder elects to require payment of the Holder Designated Redemption Amount
upon an Equity Conditions Failure (other than with respect to clause (iv)(A) of
the definition of Equity Conditions) following the Holder Optional
Conversion/Redemption Date, at the Holder’s option, either (x) the Holder shall,
upon receipt of a Holder Designated Redemption Amount (which amount includes
redemption of any portion of a Holder Optional Conversion Amount represented by
Optional Conversion Shares that the Holder shall return to the Company), return
any Optional Conversion Shares delivered in connection with the applicable
Holder Optional Conversion/Redemption Date, which the Holder has not otherwise
sold, transferred or disposed of, to the Company or (y) any related Holder
Designated Redemption Amount shall be reduced by the Holder Optional Conversion
Amount applicable to such Holder Optional Conversion/Redemption Date. If the
Company fails to redeem the Holder Designated Redemption Amount on or before the
Holder Optional Conversion/Redemption Date by payment of such amount on such
Holder Optional Conversion/Redemption Date then the Holder shall have the rights
set forth in Section 15(a) as if the Company failed to pay the applicable Holder
Optional Redemption Price and all other rights under this Note (including,
without limitation, such failure constituting an Event of Default described in
Section 4(a)(xi)).
          (c) Mechanics of Holder Optional Redemption. Optional Redemptions made
pursuant to this Section 10 shall be made in accordance with Section 14.
     (11) SECURITY. This Note and the Other Notes are secured to the extent and
in the manner set forth in the Security Documents (as defined in the Securities
Purchase Agreement).
     (12) NONCIRCUMVENTION. The Company hereby covenants and agrees that the
Company will not, by amendment of its Certificate of Incorporation, Bylaws or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.
     (13) RESERVATION OF AUTHORIZED SHARES.
          (a) Reservation. The Company shall initially reserve out of its
authorized and unissued Common Stock a number of shares of Common Stock for each
of the Notes equal to 130% of the Conversion Rate with respect to the Conversion
Amount of each such Note as of the Issuance Date. So long as any of the Notes
are outstanding, the Company shall take all action necessary to reserve and keep
available out of its authorized and unissued

- 20 -



--------------------------------------------------------------------------------



 



Common Stock, solely for the purpose of effecting the conversion of the Notes,
130% of the number of shares of Common Stock as shall from time to time be
necessary to effect the conversion of all of the Notes then outstanding;
provided that at no time shall the number of shares of Common Stock so reserved
be less than the number of shares required to be reserved by the previous
sentence (without regard to any limitations on conversions) (the “Required
Reserve Amount”). The initial number of shares of Common Stock reserved for
conversions of the Notes and each increase in the number of shares so reserved
shall be allocated pro rata among the holders of the Notes based on the
principal amount of the Notes held by each holder at the Closing (as defined in
the Securities Purchase Agreement) or increase in the number of reserved shares,
as the case may be (the “Authorized Share Allocation”). In the event that a
holder shall sell or otherwise transfer any of such holder’s Notes, each
transferee shall be allocated a pro rata portion of such holder’s Authorized
Share Allocation. Any shares of Common Stock reserved and allocated to any
Person which ceases to hold any Notes shall be allocated to the remaining
holders of Notes, pro rata based on the principal amount of the Notes then held
by such holders.
          (b) Insufficient Authorized Shares. If at any time while any of the
Notes remain outstanding the Company does not have a sufficient number of
authorized and unreserved shares of Common Stock to satisfy its obligation to
reserve for issuance upon conversion of the Notes at least a number of shares of
Common Stock equal to the Required Reserve Amount (an “Authorized Share
Failure”), then the Company shall immediately take all action necessary to
increase the Company’s authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the Required Reserve Amount for the Notes then
outstanding. Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than sixty (60) days after the occurrence of such
Authorized Share Failure, the Company shall hold a meeting of its stockholders
for the approval of an increase in the number of authorized shares of Common
Stock. In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its best efforts to solicit its
stockholders’ approval of such increase in authorized shares of Common Stock and
to cause its board of directors to recommend to the stockholders that they
approve such proposal.
     (14) HOLDER’S REDEMPTIONS.
          (a) Mechanics. The Company shall deliver the applicable Event of
Default Redemption Price to the Holder within five (5) Business Days after the
Company’s receipt of the Holder’s Event of Default Redemption Notice. If the
Holder has submitted a Change of Control Redemption Notice in accordance with
Section 5(b), other than with respect to any Successor Conversion Amount, which
shall be governed by Section 5(b), the Company shall deliver the applicable
Change of Control Redemption Price to the Holder concurrently with the
consummation of such Change of Control if such notice is received prior to the
consummation of such Change of Control and within five (5) Business Days after
the Company’s receipt of such notice otherwise. The Company shall deliver the
applicable Holder Optional Redemption Price on the applicable Redemption Date.
In the event of a redemption of less than all of the Conversion Amount of this
Note, the Company shall promptly cause to be issued and delivered to the Holder
a new Note (in accordance with Section 20(d)) representing the outstanding
Principal which has not been redeemed. In the event that the Company does not
pay

- 21 -



--------------------------------------------------------------------------------



 



the applicable Redemption Price to the Holder within the time period required,
at any time thereafter and until the Company pays such unpaid Redemption Price
in full, the Holder shall have the option, in lieu of redemption, to require the
Company to promptly return to the Holder all or any portion of this Note
representing the Conversion Amount that was submitted for redemption and for
which the applicable Redemption Price (together with any Late Charges thereon)
has not been paid. Upon the Company’s receipt of such notice, (x) the applicable
Redemption Notice shall be null and void with respect to such Conversion Amount,
(y) the Company shall immediately return or reinstate this Note, or issue a new
Note (in accordance with Section 20(d)) to the Holder representing the sum of
such Conversion Amount to be redeemed together with accrued and unpaid Interest
with respect to such Conversion Amount and accrued and unpaid Late Charges with
respect to such Conversion Amount and Interest and (z) the Conversion Price of
this Note or such new Notes shall be adjusted to the lesser of (A) the
Conversion Price as in effect on the date on which the applicable Redemption
Notice is voided and (B) the lowest Closing Bid Price of the Common Stock during
the period beginning on and including the date on which the applicable
Redemption Notice is delivered to the Company and ending on and including the
date on which the applicable Redemption Notice is voided. The Holder’s delivery
of a notice voiding a Redemption Notice and exercise of its rights following
such notice shall not affect the Company’s obligations to make any payments of
Late Charges which have accrued prior to the date of such notice with respect to
the Conversion Amount subject to such notice.
          (b) Redemption by Other Holders. Upon the Company’s receipt of notice
from any of the holders of the Other Notes for redemption or repayment as a
result of an event or occurrence substantially similar to the events or
occurrences described in Section 4(b), Section 5(b) or Section 9 (each, an
“Other Redemption Notice”), the Company shall immediately, but no later than one
(1) Business Day of its receipt thereof, forward to the Holder by facsimile a
copy of such notice. If the Company receives a Redemption Notice and one or more
Other Redemption Notices, during the seven (7) Business Day period beginning on
and including the date which is three (3) Business Days prior to the Company’s
receipt of the Holder’s Redemption Notice and ending on and including the date
which is three (3) Business Days after the Company’s receipt of the Holder’s
Redemption Notice and the Company is unable to redeem all principal, interest
and other amounts designated in such Redemption Notice and such Other Redemption
Notices received during such seven (7) Business Day period, then the Company
shall redeem a pro rata amount from each holder of the Notes (including the
Holder) based on the principal amount of the Notes submitted for redemption
pursuant to such Redemption Notice and such Other Redemption Notices received by
the Company during such seven Business Day period.
     (15) VOTING RIGHTS. The Holder shall have no voting rights as the holder of
this Note, except as required by law, including, but not limited to, the Nevada
Business Corporation Act, and as expressly provided in this Note.
     (16) COVENANTS. So long as this Note is outstanding:
          (a) Rank. All payments due under this Note (a) shall rank pari passu
with all Other Notes and (b) shall be senior to all other Indebtedness of the
Company and its Subsidiaries.

- 22 -



--------------------------------------------------------------------------------



 



          (b) Incurrence of Indebtedness. The Company shall not, and the Company
shall not permit any of its Subsidiaries to, directly or indirectly, incur or
guarantee, assume or suffer to exist any Indebtedness, other than the
Indebtedness evidenced by this Note and the Other Notes and other Permitted
Indebtedness.
          (c) Existence of Liens. The Company shall not, and the Company shall
not permit any of its Subsidiaries to, directly or indirectly, allow or suffer
to exist any mortgage, lien, pledge, charge, security interest or other
encumbrance upon or in any property or assets (including accounts and contract
rights) owned by the Company or any of its Subsidiaries (collectively, “Liens”)
other than Permitted Liens.
          (d) Restricted Payments. The Company shall not, and the Company shall
not permit any of its Subsidiaries to, directly or indirectly, redeem, defease,
repurchase, repay or make any payments in respect of, by the payment of cash or
cash equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Permitted Indebtedness, whether by way of payment in respect of principal of (or
premium, if any) or interest on, such Indebtedness if at the time such payment
is due or is otherwise made or, after giving effect to such payment, an event
constituting, or that with the passage of time and without being cured would
constitute, an Event of Default has occurred and is continuing.
          (e) Restriction on Redemption and Cash Dividends. Until all of the
Notes have been converted, redeemed or otherwise satisfied in accordance with
their terms, the Company shall not, directly or indirectly, redeem, repurchase
or declare or pay any cash dividend or distribution on its capital stock without
the prior express written consent of the Required Holders.
          (f) Use of Proceeds. The Company will use the proceeds from the sale
of the Notes substantially as set forth in Section 4(d) of the Securities
Purchase Agreement.
     (17) PARTICIPATION. The Holder, as the holder of this Note, shall be
entitled to receive such dividends paid and distributions made to the holders of
Common Stock to the same extent as if the Holder had converted this Note into
Common Stock (without regard to any limitations on conversion herein or
elsewhere) and had held such shares of Common Stock on the record date for such
dividends and distributions. Payments under the preceding sentence shall be made
concurrently with the dividend or distribution to the holders of Common Stock.
     (18) VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES. The affirmative vote at
a meeting duly called for such purpose or the written consent without a meeting
of the Required Holders shall be required for any change or amendment to this
Note or the Other Notes.
     (19) TRANSFER. This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by the
Holder without the consent of the Company, subject only to the provisions of
Section 2(f) of the Securities Purchase Agreement.

- 23 -



--------------------------------------------------------------------------------



 



     (20) REISSUANCE OF THIS NOTE.
          (a) Transfer. If this Note is to be transferred, the Holder shall
surrender this Note to the Company, whereupon the Company will forthwith issue
and deliver upon the order of the Holder a new Note (in accordance with
Section 20(d)), registered as the Holder may request, representing the
outstanding Principal being transferred by the Holder and, if less then the
entire outstanding Principal is being transferred, a new Note (in accordance
with Section 20(d)) to the Holder representing the outstanding Principal not
being transferred. The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of Section 3(c)(iii)
following conversion or redemption of any portion of this Note, the outstanding
Principal represented by this Note may be less than the Principal stated on the
face of this Note.
          (b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Note,
the Company shall execute and deliver to the Holder a new Note (in accordance
with Section 20(d)) representing the outstanding Principal.
          (c) Note Exchangeable for Different Denominations. This Note is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Note or Notes (in accordance with Section 20(d)
representing in the aggregate the outstanding Principal of this Note, and each
such new Note will represent such portion of such outstanding Principal as is
designated by the Holder at the time of such surrender.
          (d) Issuance of New Notes. Whenever the Company is required to issue a
new Note pursuant to the terms of this Note, such new Note (i) shall be of like
tenor with this Note, (ii) shall represent, as indicated on the face of such new
Note, the Principal remaining outstanding (or in the case of a new Note being
issued pursuant to Section 20(a) or Section 20(c), the Principal designated by
the Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest and Late Charges, if any, on the Principal and Interest of this Note,
from the Issuance Date.
     (21) REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note and any of the other
Transaction Documents at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder’s right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Note. Amounts set forth or provided for
herein with respect to payments, conversion and the like (and the computation
thereof) shall be the amounts to be received by the Holder and shall not, except
as expressly provided herein, be subject to any other obligation of the Company
(or the

- 24 -



--------------------------------------------------------------------------------



 



performance thereof). The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.
     (22) PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note
is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors’ rights and
involving a claim under this Note, then the Company shall pay the costs incurred
by the Holder for such collection, enforcement or action or in connection with
such bankruptcy, reorganization, receivership or other proceeding, including,
but not limited to, attorneys’ fees and disbursements.
     (23) CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly
drafted by the Company and all the Purchasers and shall not be construed against
any person as the drafter hereof. The headings of this Note are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Note.
     (24) FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of
the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.
     (25) DISPUTE RESOLUTION. In the case of a dispute as to the determination
of (a) the Closing Bid Price, the Closing Sale Price or the Weighted Average
Price or (b) the arithmetic calculation of the Conversion Rate or any Redemption
Price, the Company shall submit the disputed determinations or arithmetic
calculations via facsimile within one (1) Business Day of receipt, or deemed
receipt, of the Conversion Notice or Redemption Notice or other event giving
rise to such dispute, as the case may be, to the Holder. If the Holder and the
Company are unable to agree upon such determination or calculation within one
(1) Business Day of such disputed determination or arithmetic calculation being
submitted to the Holder, then the Company shall, within one (1) Business Day
submit via facsimile (a) the disputed determination of the Closing Bid Price,
the Closing Sale Price or the Weighted Average Price to an independent,
reputable investment bank selected by the Company and approved by the Holder or
(b) the disputed arithmetic calculation of the Conversion Rate or any Redemption
Price to the Company’s independent, outside accountant. The Company, at the
Company’s expense, shall cause the investment bank or the accountant, as the
case may be, to perform the determinations or calculations and notify the
Company and the Holder of the results no later than five (5) Business Days from
the time it receives the disputed determinations or calculations. Such
investment bank’s or accountant’s determination or calculation, as the case may
be, shall be binding upon all parties absent demonstrable error.
     (26) NOTICES; PAYMENTS.

- 25 -



--------------------------------------------------------------------------------



 



          (a) Notices. Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
Section 10(f) of the Securities Purchase Agreement. The Company shall provide
the Holder with prompt written notice of all actions taken pursuant to this
Note, including in reasonable detail a description of such action and the reason
therefore. Without limiting the generality of the foregoing, the Company will
give written notice to the Holder (i) immediately upon any adjustment of the
Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least twenty (20) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the Common Stock, (B) with respect to any pro
rata subscription offer to holders of Common Stock or (C) for determining rights
to vote with respect to any Fundamental Transaction, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.
          (b) Payments. Whenever any payment of cash is to be made by the
Company to any Person pursuant to this Note, such payment shall be made in
lawful money of the United States of America by a check drawn on the account of
the Company and sent via overnight courier service to such Person at such
address as previously provided to the Company in writing (which address, in the
case of each of the Purchasers, shall initially be as set forth on the Schedule
of Buyers attached to the Securities Purchase Agreement); provided that the
Holder may elect to receive a payment of cash via wire transfer of immediately
available funds by providing the Company with prior written notice setting out
such request and the Holder’s wire transfer instructions. Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
Business Day, the same shall instead be due on the next succeeding day which is
a Business Day and, in the case of any Interest Date which is not the date on
which this Note is paid in full, the extension of the due date thereof shall not
be taken into account for purposes of determining the amount of Interest due on
such date. Any amount of Principal or other amounts due under the Transaction
Documents, other than Interest, which is not paid when due shall result in a
late charge being incurred and payable by the Company in an amount equal to
interest on such amount at the rate of eighteen percent (18%) per annum from the
date such amount was due until the same is paid in full (“Late Charge”).
          (27) CANCELLATION. After all Principal, accrued Interest and other
amounts at any time owed on this Note have been paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.
          (28) WAIVER OF NOTICE. To the extent permitted by law, the Company
hereby waives demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Securities Purchase Agreement.
          (29) GOVERNING LAW. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. The Company hereby irrevocably submits to the

- 26 -



--------------------------------------------------------------------------------



 



exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. In the event that any provision
of this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Company
in any other jurisdiction to collect on the Company’s obligations to the Holder,
to realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court ruling in favor of the Holder. THE COMPANY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.
     (30) CERTAIN DEFINITIONS. For purposes of this Note, the following terms
shall have the following meanings:
          (a) “Approved Stock Plan” means any employee benefit plan or other
agreement which has been approved by the Board of Directors of the Company,
pursuant to which the Company’s securities may be issued to any employee,
consultant, officer or director for services provided to the Company.
          (b) “Available Redemption Amount” means on each of the one (1) year
anniversary and the two (2) year anniversary of the Issuance Date, if there has
been an Equity Conditions Failure and/or the arithmetic average of the Weighted
Average Price of the Common Stock for the five (5) consecutive Trading Days
ending on such date is equal to or less than 150% of the initial Conversion
Price (a “Pricing Failure”), an amount equal to one-third of the original
Principal amount of this Note on the Issuance Date.
          (c) “Average Market Price” means, for any given date, the lesser of
(i) the arithmetic average of the lowest Weighted Average Price of the Common
Stock during the fifteen (15) consecutive Trading Days ending on the Trading Day
immediately prior to such given date (the “Measuring Period”) and (ii) the
arithmetic average of the lowest Weighted Average Price of the Common Stock
during any three (3) consecutive Trading Day period during the Measuring Period;
provided, that all such determinations shall be appropriately adjusted for any
stock split, stock dividend, stock combination or other similar transaction that
proportionately decreases or increases the Common Stock during such periods.
          (d) “Bloomberg” means Bloomberg Financial Markets.

- 27 -



--------------------------------------------------------------------------------



 



          (e) “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.
          (f) “Calendar Quarter” means each of: the period beginning on and
including January 1 and ending on and including March 31; the period beginning
on and including April 1 and ending on and including June 30; the period
beginning on and including July 1 and ending on and including September 30; and
the period beginning on and including October 1 and ending on and including
December 31.
          (g) “Change of Control” means any Fundamental Transaction other than
(i) any reorganization, recapitalization or reclassification of the Common Stock
in which holders of the Company’s voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, the voting power of the surviving entity
or entities necessary to elect a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities, or (ii) pursuant to a migratory merger effected solely for the purpose
of changing the jurisdiction of incorporation of the Company.
          (h) “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York Time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the “pink sheets” by Pink
Sheets LLC (formerly the National Quotation Bureau, Inc.). If the Closing Bid
Price or the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Bid Price or the
Closing Sale Price, as the case may be, of such security on such date shall be
the fair market value as mutually determined by the Company and the Holder. If
the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 25. All
such determinations to be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during the applicable
calculation period.
          (i) “Closing Date” shall have the meaning set forth in the Securities
Purchase Agreement which corresponds to the date this Note and the Other Notes
were initially issued pursuant to the terms of the Securities Purchase
Agreement.

- 28 -



--------------------------------------------------------------------------------



 



          (j) “Consolidated Net Interest Expense” means, for any applicable
period, gross interest expense of the Company and its Subsidiaries for such
period less interest income for such period, each determined on a consolidated
basis and in accordance with GAAP.
          (k) “Consolidated Net Income” means, for any applicable period, the
net income (loss) of the Company and its Subsidiaries for such period,
determined on a consolidated basis and in accordance with GAAP, but excluding
from the determination of Consolidated Net Income (without duplication) (a) any
extraordinary or non recurring gains or losses or gains or losses from
dispositions, (b) restructuring charges, (c) any tax refunds, net operating
losses or other net tax benefits and (d) effects of discontinued operations.
          (l) “Contingent Obligation” means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.
          (m) “Convertible Securities” means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for Common Stock.
          (n) “EBITDA” means, with respect to any Person and its Subsidiaries
for any applicable Fiscal Quarters, the Consolidated Net Income of such Person
and its Subsidiaries as set forth in the financial statements of the Company
contained in the Form 10-Q or Form 10-K of the Company for the applicable Fiscal
Quarter, plus without duplication, the sum of the following amounts of the
Company and its Subsidiaries for such period to the extent deducted in
determining Consolidated Net Income of such Persons for such period:
(i) Consolidated Net Interest Expense, (ii) income tax expense,
(iii) depreciation expense and (iv) amortization expense.
          (o) “Eligible Market” means the Principal Market, The New York Stock
Exchange, Inc., the American Stock Exchange, The NASDAQ Global Select Market,
The NASDAQ Global Market or The NASDAQ Capital Market, or any market that is a
successor to any of the foregoing.
          (p) “Equity Conditions” means that each of the following conditions is
satisfied: (i) on each day during the period beginning six (6) month prior to
the applicable date of determination and ending on and including the applicable
date of determination (the “Equity Conditions Measuring Period”), either (x) the
Registration Statement filed pursuant to the Registration Rights Agreement shall
be effective and available for the resale of all remaining Registrable
Securities in accordance with the terms of the Registration Rights Agreement and
there shall not have been any Grace Periods (as defined in the Registration
Rights Agreement) or (y) all shares of Common Stock issuable upon conversion of
the Notes and exercise of the Warrants shall be eligible for sale without
restriction and without the need for registration under any applicable federal
or state securities laws; (ii) on each day during the Equity Conditions

- 29 -



--------------------------------------------------------------------------------



 



Measuring Period, the Common Stock is designated for quotation on the Principal
Market or any other Eligible Market and shall not have been suspended from
trading on such exchange or market (other than suspensions of not more than two
(2) days and occurring prior to the applicable date of determination due to
business announcements by the Company) nor shall delisting or suspension by such
exchange or market been threatened or pending either (A) in writing by such
exchange or market or (B) by falling below the then effective minimum listing
maintenance requirements of such exchange or market; (iii) during the one
(1) year period ending on and including the date immediately preceding the
applicable date of determination, the Company shall have delivered shares of
Common Stock upon conversion of the Notes and upon exercise of the Warrants to
the holders on a timely basis as set forth in Section 3(c)(ii) hereof (and
analogous provisions under the Other Notes) and Section 1(a) of the Warrants;
(iv) any applicable shares of Common Stock to be issued in connection with the
event requiring determination may be issued in full without violating (A)
Section 3(d)(i) hereof, (B) Section 3(d)(ii) and (C) the rules or regulations of
the Principal Market or any applicable Eligible Market; (v) the Company shall
not have failed to timely make any payments within five (5) Business Days of
when such payment is due pursuant to any Transaction Document; (vi) during the
Equity Conditions Measuring Period, there shall not have occurred either (A) the
public announcement of a pending, proposed or intended Fundamental Transaction
which has not been abandoned, terminated or consummated, or (B) an Event of
Default or (C) an event that with the passage of time or giving of notice would
constitute an Event of Default; (vii) the Company shall have no knowledge of any
fact that would cause (x) the Registration Statements required pursuant to the
Registration Rights Agreement not to be effective and available for the resale
of all remaining Registrable Securities in accordance with the terms of the
Registration Rights Agreement or (y) any shares of Common Stock issuable upon
conversion of the Notes and shares of Common Stock issuable upon exercise of the
Warrants not to be eligible for sale without restriction pursuant to Rule 144(k)
and any applicable state securities laws; (viii) the Company otherwise shall
have been in compliance with and shall not have breached any provision,
covenant, representation or warranty of any Transaction Document and (ix) if
required by the terms of the Securities Purchase Agreement, the Company shall
have obtained the Stockholder Approval on or before the applicable Stockholder
Meeting Deadline.
          (q) “Equity Conditions Failure” means that (i) on any day during the
period commencing ten (10) Trading Days prior to the applicable Interest Notice
Date through the applicable Interest Date, (ii) on any day during the period
commencing ten (10) Trading Days prior to the applicable Mandatory Conversion
Notice Date through the applicable Mandatory Conversion Date, (iii) on any day
during the period commencing ten (10) Trading Days prior to the applicable
Holder Optional Redemption Notice Date through the applicable Optional
Redemption Date, the Equity Conditions have not been satisfied (or waived in
writing by the Holder) or (iv) on any day during the period commencing ten
(10) Trading Days prior to the applicable Change of Control Notice Date through
the applicable Change of Control Conversion Date.
          (r) “Equity Value Redemption Premium” means for any Change of Control
Notice or Event of Default Notice, as applicable, delivered or required to be
delivered in connection with a Change of Control or Event of Default, as
applicable, 130%.

- 30 -



--------------------------------------------------------------------------------



 



          (s) “Excluded Securities” means any Common Stock issued or issuable:
(i) in connection with any Approved Stock Plan; (ii) upon conversion of the
Notes or the exercise of the Warrants; (iii) in connection with the payment of
any Interest Shares on the Notes; and (iv) upon exercise of any Options or
Convertible Securities which are outstanding on the day immediately preceding
the Subscription Date, provided that the terms of such Options or Convertible
Securities are not amended, modified or changed on or after the Subscription
Date.
          (t) “Fiscal Quarters” means each of the fiscal quarters adopted by the
Company for financial reporting purposes that correspond to the Company’s fiscal
year that ends on December 31, or such other fiscal quarter adopted by the
Company for financial reporting purposes in accordance with GAAP.
          (u) “Fundamental Transaction” means that the Company shall, directly
or indirectly, in one or more related transactions, (i) consolidate or merge
with or into (whether or not the Company is the surviving corporation) another
Person or Persons, or (ii) sell, assign, transfer, convey or otherwise dispose
of all or substantially all of the properties or assets of the Company to
another Person, or (iii) allow another Person to make a purchase, tender or
exchange offer that is accepted by the holders of more than 50% of the
outstanding shares of Voting Stock (not including any shares of Voting Stock
held by the Person or Persons making or party to, or associated or affiliated
with the Persons making or party to, such purchase, tender or exchange offer),
or (iv) consummate a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another Person whereby such other Person acquires
more than the 50% of the outstanding shares of Voting Stock (not including any
shares of Voting Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock purchase agreement or other business combination), or (v) reorganize,
recapitalize or reclassify its Common Stock or (vi) any “person” or “group” (as
these terms are used for purposes of Sections 13(d) and 14(d) of the Exchange
Act) is or shall become the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of 50% of the aggregate Voting Stock
of the Company.
          (v) “GAAP” means United States generally accepted accounting
principles, consistently applied.
          (w) “Holder Pro Rata Amount” means a fraction (i) the numerator of
which is the Principal amount of this Note on the applicable Closing Date and
(ii) the denominator of which is the aggregate principal amount of all Notes
issued to the initial purchasers pursuant to the Securities Purchase Agreement
on the applicable Closing Date.
          (x) “Indebtedness” of any Person means, without duplication (i) all
indebtedness for borrowed money, (ii) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services, including
(without limitation) “capital leases” in accordance with GAAP (other than trade
payables entered into in the ordinary course of business), (iii) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (iv) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(v) all indebtedness created or arising under any

- 31 -



--------------------------------------------------------------------------------



 



conditional sale or other title retention agreement, or incurred as financing,
in either case with respect to any property or assets acquired with the proceeds
of such indebtedness (even though the rights and remedies of the seller or bank
under such agreement in the event of default are limited to repossession or sale
of such property), (vi) all monetary obligations under any leasing or similar
arrangement which, in connection with GAAP, consistently applied for the periods
covered thereby, is classified as a capital lease, (vii) all indebtedness
referred to in clauses (i) through (vi) above secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any mortgage, lien, pledge, charge, security interest or other
encumbrance upon or in any property or assets (including accounts and contract
rights) owned by any Person, even though the Person which owns such assets or
property has not assumed or become liable for the payment of such indebtedness,
and (viii) all Contingent Obligations in respect of indebtedness or obligations
of others of the kinds referred to in clauses (i) through (vii) above.
          (y) “Interest Conversion Price” means, with respect to any Interest
Date that price which shall be the price computed as 85% of the Average Market
Price immediately preceding the applicable Interest Date or Share Delivery Date,
as applicable (each, an “Interest Measuring Period”). All such determinations to
be appropriately adjusted for any stock split, stock dividend, stock combination
or other similar transaction that proportionately decreases or increases the
Common Stock during the applicable Interest Measuring Period.
          (z) “Interest Notice Due Date” means the tenth (10th) Trading Day
prior to the applicable Interest Date.
          (aa) “Interest Rate” means, 8.50% per annum, subject to adjustment as
set forth in Section 2 hereof.
          (bb) “Mandatory Conversion Volume Limitation” means 20% of the
aggregate dollar trading volume (as reported on Bloomberg) of the Common Stock
on the Principal Market over the twenty (20) consecutive Trading Day period
immediately prior to the applicable Mandatory Conversion Notice Date.
          (cc) “Options” means any rights, warrants or options to subscribe for
or purchase shares of Common Stock or Convertible Securities.
          (dd) “Optional Conversion Price” means, the lower of (i) the
applicable Conversion Price and (ii) that price which shall be computed as 85%
of the Average Market Price ending on the Trading Day immediately prior to the
Optional Conversion/Redemption Date. All such determinations shall be
appropriately adjusted for any stock split, stock dividend, stock combination
during or other similar transaction that proportionately decreases or increases
the price of the Common Stock during the applicable period during which the
Average Market Price is calculated.
          (ee) “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent

- 32 -



--------------------------------------------------------------------------------



 



Entity, the Person or Parent Entity with the largest public market
capitalization as of the date of consummation of the Fundamental Transaction.
          (ff) “Permitted Indebtedness” means (i) Indebtedness evidenced by this
Note and the Other Notes; (ii) Indebtedness described on Schedule 3(s) to the
Securities Purchase Agreement; (iii) Indebtedness incurred solely for the
purpose of financing the acquisition or lease of any Equipment (as defined in
the Security Agreement) by the Company or any of its Subsidiaries, including
Capital Lease Obligations with no recourse other than to such Equipment;
(iv) Indebtedness solely between the Company and/or one of its domestic
Subsidiaries, on the one hand, and the Company and/or one of its domestic
Subsidiaries, on the other which Indebtedness is not secured by any assets of
the Company or any of its Subsidiaries, provided that (x) in each case a
majority of the equity of any such domestic Subsidiary is directly or indirectly
owned by the Company, such domestic Subsidiary is controlled by the Company and
such domestic Subsidiary has executed a guaranty in the form of the Guaranty and
a security agreement in the form of the Security Agreement and (y) any such loan
shall be evidenced by an intercompany note that is pledged by the Company or its
Subsidiary, as applicable, as Collateral (as defined in the Security Agreement)
pursuant to the Security Documents (as defined in the Securities Purchase
Agreement); (iv) at any time after the eight (8) month anniversary of the
Issuance Date, other Indebtedness in an amount not to exceed $250,000 at any one
time outstanding; and (v) renewals, extensions and refinancing of any
Indebtedness described in clauses (i) or (iii) of this subsection.
          (gg) “Permitted Liens” means (i) any Lien for taxes not yet due or
delinquent or being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP, (ii) any
statutory Lien arising in the ordinary course of business by operation of law
with respect to a liability that is not yet due or delinquent, (iii) any Lien
created by operation of law, such as materialmen’s liens, mechanics’ liens and
other similar liens, arising in the ordinary course of business with respect to
a liability that is not yet due or delinquent or that are being contested in
good faith by appropriate proceedings, (iv) Liens (A) upon or in any equipment
(as defined in the Security Agreement) acquired or held by the Company or any of
its Subsidiaries to secure the purchase price of such equipment or indebtedness
incurred solely for the purpose of financing the acquisition or lease of such
equipment, or (B) existing on such equipment at the time of its acquisition,
provided that the Lien is confined solely to the property so acquired and
improvements thereon, and the proceeds of such equipment, (v) Liens incurred in
connection with the extension, renewal or refinancing of the indebtedness
secured by Liens of the type described in clauses (i) and (iv) above, provided
that any extension, renewal or replacement Lien shall be limited to the property
encumbered by the existing Lien and the principal amount of the Indebtedness
being extended, renewed or refinanced does not increase, (vi) leases or
subleases and licenses and sublicenses granted to others in the ordinary course
of the Company’s business, not interfering in any material respect with the
business of the Company and its Subsidiaries taken as a whole, (vii) Liens in
favor of customs and revenue authorities arising as a matter of law to secure
payments of custom duties in connection with the importation of goods, and
(viii) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 4(a)(ix).

- 33 -



--------------------------------------------------------------------------------



 



          (hh) “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
          (ii) “Principal Market” means the OTC Bulletin Board.
          (jj) “Redemption Notices” means, collectively, any Event of Default
Redemption Notices, any Change of Control Redemption Notices, and any Holder
Optional Redemption Notices (if an Optional Redemption has been elected) each of
the foregoing, individually, a Redemption Notice.
          (kk) “Redemption Premium” means (i) in the case of the Events of
Default described in Section 4(a)(i) — (vi) and (ix) — (xii), 125% or (ii) in
the case of the Events of Default described in Section 4(a)(vii) — (viii), 100%.
          (ll) “Redemption Prices” means, collectively, the Event of Default
Redemption Price, Change of Control Redemption Price and the Holder Optional
Redemption Price, each of the foregoing, individually, a Redemption Price.
          (mm) “Registration Rights Agreement” means that certain Registration
Rights Agreement dated as of the Subscription Date by and among the Company and
the initial holders of the Notes.
          (nn) “Required Holders” means the holders of Notes representing at
least a majority of the aggregate principal amount of the Notes then
outstanding.
          (oo) “SEC” means the United States Securities and Exchange Commission.
          (pp) “Securities Purchase Agreement” means that certain securities
purchase agreement dated as of the Subscription Date by and among the Company
and the initial holders of the Notes pursuant to which the Company issued the
Notes and Warrants.
          (qq) “Subscription Date” means August 3, 2007.
          (rr) “Successor Conversion Price” means, (i) on or prior to the
consummation of the Change of Control, the lower of (A) the applicable
Conversion Price and (B) that price which shall be computed as 85% of the
Average Market Price of the Common Stock of the Company immediately preceding
the consummation of the applicable Change of Control and (ii) after the
consummation of the Change of Control, 85% of the lesser of the Average Market
Price of the Successor Entities common stock on (A) the time of the consummation
of the Change of Control and (B) the date the Change of Control Redemption
Notice is delivered by the applicable Holder. All such determinations to be
appropriately adjusted for any stock split, stock dividend, stock combination or
other similar transaction that proportionately decreases or increases the
Successor’s common stock during the applicable measuring period.

- 34 -



--------------------------------------------------------------------------------



 



          (ss) “Successor Entity” means the Person, which may be the Company,
formed by, resulting from or surviving any Fundamental Transaction or the Person
with which such Fundamental Transaction shall have been made, provided that if
such Person is not a publicly traded entity whose common stock or equivalent
equity security is quoted or listed for trading on an Eligible Market, Successor
Entity shall mean such Person’s Parent Entity.
          (tt) “Trading Day” means any day on which the Common Stock is traded
on the Principal Market, or, if the Principal Market is not the principal
trading market for the Common Stock, then on the principal securities exchange
or securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York Time).
          (uu) “Units” means Stinger S-200 units.
          (vv) “Volume Limitation” means 20% of the aggregate dollar trading
volume (as reported on Bloomberg) of the Common Stock on the Principal Market
over the twenty (20) consecutive Trading Day period immediately prior to the
applicable Interest Notice Date.
          (ww) “Voting Stock” of a Person means capital stock of such Person of
the class or classes pursuant to which the holders thereof have the general
voting power to elect, or the general power to appoint, at least a majority of
the board of directors, managers or trustees of such Person (irrespective of
whether or not at the time capital stock of any other class or classes shall
have or might have voting power by reason of the happening of any contingency).
          (xx) “Warrants” has the meaning ascribed to such term in the
Securities Purchase Agreement, and shall include all warrants issued in exchange
therefor or replacement thereof.
          (yy) “Weighted Average Price” means, for any security as of any date,
the dollar volume-weighted average price for such security on the Principal
Market during the period beginning at 9:30:01 a.m., New York Time (or such other
time as the Principal Market publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York Time (or such other time as the
Principal Market publicly announces is the official close of trading) as
reported by Bloomberg through its “Volume at Price” functions, or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30:01 a.m., New York Time (or
such other time as such market publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York Time (or such other time as such
market publicly announces is the official close of trading) as reported by
Bloomberg, or, if no dollar volume-weighted average price is reported for such
security by Bloomberg for such hours, the average of the highest closing bid
price and the lowest closing ask price of any of the market makers for such
security as reported in the “pink sheets” by Pink Sheets LLC (formerly the
National

- 35 -



--------------------------------------------------------------------------------



 



Quotation Bureau, Inc.). If the Weighted Average Price cannot be calculated for
a security on a particular date on any of the foregoing bases, the Weighted
Average Price of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved pursuant to Section 25. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.
     (31) DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries, the Company
shall within one (1) Business Day after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise. In the event that the Company believes that a notice contains
material, nonpublic information relating to the Company or its Subsidiaries, the
Company so shall indicate to such Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.
[Signature Page Follows]

- 36 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Note to be duly
executed as of the Issuance Date set out above.

            Stinger Systems, Inc.
      By:   /s/ David J. Meador         Name:   David J. Meador        Title:  
Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT I
STINGER SYSTEMS, INC.
CONVERSION NOTICE
Reference is made to the Senior Secured Convertible Note (the “Note”) issued to
the undersigned by Stinger Systems, Inc. (the “Company”). In accordance with and
pursuant to the Note, the undersigned hereby elects to convert the Conversion
Amount (as defined in the Note) of the Note indicated below into shares of
Common Stock par value $0.001 per share (the “Common Stock”) of the Company, as
of the date specified below.

     
Date of Conversion:
   
 
   

     
Aggregate Conversion Amount to be converted:
   
 
   

     
Please confirm the following information:
   

     
Conversion Price:
   
 
   

     
Number of shares of Common Stock to be issued:
   
 
   

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

     
Issue to:
   
 
     
 
     
 
   

     
Facsimile Number:
   
 
   

     
Authorization:
   
 
   

     
By:
   
 
   

     
Title:
   
 
   

     
Dated:
   
 
   

     
Account Number:
   
 
   

(if electronic book entry transfer)

     
Transaction Code Number:
   
 
   

(if electronic book entry transfer)

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT
     The Company hereby acknowledges this Conversion Notice and hereby directs
Colonial Stock Transfer Company, Inc. to issue the above indicated number of
shares of Common Stock in accordance with the Transfer Agent Instructions dated
August 2, 2007 from the Company and acknowledged and agreed to by Colonial Stock
Transfer Company, Inc.

            STINGER SYSTEMS, INC.
      By:           Name:           Title:        

 